Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
The following title is suggested: “INTEGRATED CIRCUIT INCLUDING A LOW-NOISE AMPLIFYING CIRCUIT WITH ASYMMETRICAL SOURCE AND DRAIN REGIONS AND A LOGIC CIRCUIT WITH SYMMETRICAL SOURCE AND DRAIN REGIONS”

Reasons for Allowance
Claims 1-19 are allowed over the prior art of record. 
The prior art of record neither anticipates nor renders obvious a logic circuit comprising at least one second transistor comprising a second source region and a second drain region respectively formed in the second well region on both sides of the second gate, wherein a sheet resistance of the second source region and a sheet 
Sinha et al. US 8,995,177 is cited here as analogous art. 
Regarding claim 1, Sinha et al. discloses an integrated circuit (Fig. 3) formed on a substrate 204, wherein: 
the integrated circuit comprises one first transistor (e.g. access transistor PG1), and the first 5transistor comprises (Figs. 4 and 5): 
a first well region 206; 
a first gate GC formed on the first well region and coupled to a signal input terminal e.g. WL; and 
a first source region SD1 and a first drain region SD2 respectively formed in the first well 10region on both sides of the first gate, wherein the first source region is coupled to a reference voltage terminal (e.g. Vcc or Vss), and a resistance of the first source region is lower than a resistance of the first drain region (col. 9, lines 25-49); and 
the integrated circuit comprises at least one second transistor, (e.g. PU1 or PD1) and the second transistor comprises:  15a second well region; a second gate formed on the second well region; and a second source region and a second drain region respectively formed in the second well region on both sides of the second gate, wherein a resistance of the second source region and a resistance of the second drain region are equal (e.g. symmetric transistors).  
Fig. 6 and col. 9, lines 26-63 discloses that asymmetric transistors are formed by implanting the source and drain regions with different amounts of dopant. Sinha et al. 
Sinha et al. does not disclose an integrated circuit including a low-noise amplifying circuit and a logic circuit comprising 15a second well region; a second gate formed on the second well region; and a second source region and a second drain region respectively formed in the second well region on both sides of the second gate, wherein a resistance of the second source region and a resistance of the second drain region are equal.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801.  The examiner can normally be reached on M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898